Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Therefore, the information in the abstract, line 1 should be amended to read, for an example:
A smart shaving system with a three -dimension (3D) camera provides to assist a user of a shaving razor…--.
The lengthy specification (22 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the display screen of the 3D camera in claims 4, 10, 19-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
To make it more clearer, Claim 1, the limitation “3D” is suggested to spell out at least one in the claim, for an example “a 3D camera” should read –a 3D (three- dimension) camera--. Similarly, Claim 11 has the same issue.
Claim 1, lines 3-4 “the user’s skin surface” should read –a user’s skin surface--, similarly, “the user’s body contour” should read –a user’s body contour--.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

The limitation in claim 1 “a feedback element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because it uses a generic placeholder “element” coupled with functional languages “configured to aid in providing a feedback information based on the at least one physical characteristic…” without reciting sufficient structure to achieve the function. See MPEP. 2181. Section A.
First, "element" is a generic substitute for “means”; second, the "element" is modified by functional language including “configured to aid in providing a feedback information based on the at least one physical characteristic…”; and third, the "element" is not modified by sufficient structure to perform the recited function because "feedback" preceding “element” describes the function, not the structure of the mechanism.
Similarly, “a control unit…configured to process image data” and “an output unit configured to output the feedback information” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because they are without reciting sufficient structures to achieve their function. See MPEP. 2181. Section A.
Since the claim limitation invokes under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure that achieves and performs the claimed function, and or equivalents thereof. 
Also, claim 11 has similar limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because they are without reciting sufficient structures to achieve their function. See MPEP. 2181. Section A.
Therefore, the claim limitations invoke under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 11 has been interpreted to cover the corresponding structure that achieves and performs the claimed function, and or equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 12-14, 16, 19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, the limitation “an Internet Protocol (IP) capable device” (emphasis added) is unclear. Examiner has reviewed the disclosure and can find no guidance to help readers to understand the language “capable” in the Internet Protocol (IP) device. Since this invention is directed to a system (apparatus), the language “capable” is ambiguous and unclear what it refers to. The limitation of “an Internet Protocol (IP) capable device” is confusing with a technical term (a commonly known term, an Internet Protocol or IP device) and indefinite because it is unclear what differences are permitted an “Internet Protocol” device vs an “internet Protocol capable” device. It appears that all Internet protocol devices are capable of supporting, receiving an IP address, and communicating to other device(s). Also, as claim 2 is written, it is unclear where the image data recorded by the 3D camera is transmitted to. Claim 12 has the same issue.
Claim 3, line 2 “a razor” is unclear and causes claims 4-6 confusion because it is unclear whether the razor refers to the shaving razor of claim 1 (claim 1 recites “a feedback element …based on…a shaving razor…” (emphasis added, which appears requiring a shaving razor) or refers to an additional razor. Similarly, claim 13-14, 16, 19, 21 have the same issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3-4, 11, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kustra et al (US 2016/0262521) hereinafter Kustra.
Regarding claim 1, Kustra shows a system (a shaving guidance system 10, Figures 1-5) configured to assist a user with a shaving activity (Figure 1), comprising:
a 3D camera (a three dimension camera 30 as disclosed in Para. 81 “create a 3D image”) configured to record an image of at least one of a user’s skin surface or a user's body contour (Para. 42 recites “The image sensor 30 is configured to register an image of a part 81 of the body of the user 80” and see the optical sensing zone 31 in Figure 1);
a control unit (s controller 40, Figure 1) communicatively connected to the 3D camera and configured to process image data of the image recorded by the 3D camera to determine at least one physical characteristic of the at least one of the user’s skin surface  or the user’s body contour (via an image data analyzer, Para. 42 recites “The image data analyzer 41 may determine the local hair growth direction on the user's face 81” and Para. 46);
a feedback element (50, Figure 1 and Para. 42 recites “The base unit 50 may be a tablet, laptop, personal computer or any other suitable computing device … a smartphone, phablet or any other type of mobile telecommunication device, such as a Google glass” and Para. 70 “the smart phone 50 comprises a display 130”) configured to aid in providing a feedback information based on the at least one physical characteristic, wherein the feedback information is regarding at least one of a shaving cartridge suited for the at least one physical characteristic or a shaving razor suited for the at least one physical characteristic by the 3D camera (Paras. 18-19 and 42); and
an output unit (for an example, an audio module of Para. 20 or a display 130 of Figure 4) configured to output the feedback information.
Regarding claims 3-4,  as best understood, Kustra shows that the shaving razor (20, Figure 4), wherein the 3D camera is mechanically connected to the razor (as the claim is written, it does not provided how the camera is mechanically connected to the razor, looking at Kustra’s Figure 4, the camera 30 is in the base unit 50, the camera is mechanically connected with the cutting device 20 via a wired connection as disclosed in Para. 48), wherein the output unit is a display screen of the 3D camera (a display 130, Figure 4).
Regarding claim 11, the modified system of Kustra teaches a method for assisting a user with a shaving activity (see the discussion in claim 1 above), comprising: 
recording, by a 3D camera, an image of at least one of the user’s skin surface | or the user’s body contour (see the modification discussion in claim 1 above); 
processing, by a control unit communicatively connected to the 3D camera, image data of the image recorded by the 3D camera to determine at least one physical characteristic of the at least one of the user’s skin surface or the user’s body contour (see the discussion in claim 1 above); 
providing, with the aid of a feedback element (see the discussion in claim 1 above), a feedback information based on the at least one physical characteristic, wherein the feedback information is regarding at least one of a shaving cartridge suited for the at least one physical characteristic, or a shaving razor suited for the at least one physical characteristic; and 
outputting, by an output unit, the feedback information (see the discussion in claim 1 above).
Regarding claims 13 and 19, as best understood, Kustra shows that the 3D camera is mechanically connected to the razor (as the claim is written, it does not provided how the camera is mechanically connected to the razor, looking at Kustra’s Figure 4, the camera 30 is in the base unit 50, the camera is mechanically connected with the cutting device 20 via a wired connection as disclosed in Para. 48) and wherein the output unit is a display screen of the 3D camera (a display 130, Figure 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 10-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al (US 2018/0354147) hereinafter Goldfarb  in view of Kustra.
Regarding claim 1, Goldfarb shows a system (a shaving system, Figures 5, 12) configured to assist a user with a shaving activity (Figure 1 and Para. 107), comprising:
a camera (163) configured to record an image of at least one of a user’s skin surface or a user's body contour (Para. 107 recites “a shaving view to the user on external device 505 without the need for a mirror…back of the neck”);
a control unit (575, 160, Para. 109 and Figure 12) communicatively connected to the camera and configured to process image data of the image recorded by the camera to determine at least one physical characteristic of the at least one of the user’s skin surface  or the user’s body contour (Para. 109 recites “the amount of hair remaining is provided as a percentage of remaining hair that ranges from 100% (e.g., thick beard) to 0% (e.g., bare skin)”)
a feedback element (the external device 505 with an image analysis module 560, Figure 12) configured to aid in providing a feedback information based on the at least one physical characteristic, wherein the feedback information is regarding amount of the hair remaining on the at least one of the user’s skin surface and the body contour recorded by the camera (Para. 109 recites “the remaining hair based on the captured frames”); and
an output unit (an indicator display 510 as disclosed in Para. 43 and a display 565 as disclosed in Para. 129 recites “display 565 on external device 505 includes selectable software buttons to select between stream video (e.g., wireless communication unit 110 to wireless module 555) from camera 163 (e.g., camera), frame images before blade 151 is dragged across the skin (e.g., Before), and frame images after blade 151 is dragged across the skin (e.g., After)”) configured to output the feedback information.
However, Goldfarb fails to show that the camera is a 3D camera.
Kustra shows the shaving system (see the rejection claim 1 that discusses in the 102 section above) that uses a 3D camera.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the camera of Goldfarb to use a 3D camera, as taught by Kustra, in order to provide more details of images.
Regarding claim 2, as best understood, the modified system of Goldfarb shows that the 3D camera is an Internet Protocol (IP) “capable” device (as the claim is written, it is not clear the IP device is in the camera or the IP device connects to the camera, therefore, Goldfarb’s Figure 12 shows the camera 163 having the microprocessor 160 that intrinsically has an IP device for wireless communicating and transferring data of images to the cloud server…), and wherein the 3D camera is configured to directly interface with an Internet gateway connected to the Internet to transmit the image data of the image recorded by the 3D camera (to the cloud server and the external device, Para. 45 “a router or an internet gateway” and Figures 5 and 12).
Regarding claim 3,  as best understood, (there is an alternative rejection) the modified system of Goldfarb shows that a shaving razor (100, Goldfarb’s Figure 12), wherein the 3D camera is at least one of communicatively or mechanically connected to the shaving razor (Goldfarb’s Figures 1A, 1B show the camera 163 is mechanically connected to the shaving razor).
Regarding claim 5, the modified system of Goldfarb shows that the control unit is communicatively connected to a vendor platform (Goldfarb’s para. 47 “software”) serving as the feedback element (Goldfarb’s Figure 12 and Para. 47), and wherein the image data of the image recorded by the 3D camera is transmitted to the control unit via an Internet gateway connected to the Internet (see the discussion in claim 2 above).
Regarding claim 6,  the modified system of Goldfarb shows that the feedback information is transmitted from the vendor platform to at least one of the shaving razor via the Internet gateway connected to the Internet (Goldfarb’s Figure 12 shows double arrows and the discussion of “Internet gateway” in claim 2 above).
Regarding claim 7,  the modified system of Goldfarb shows that the control unit is communicatively connected to a vendor platform (software or program, see the discussion in claim 5 above) serving as the feedback element, and wherein the image data of the image recorded by the 3D camera is transmitted to the control unit via an Internet gateway connected to the Internet (see the discussion in claims 2 and 5 above).
Regarding claim 8,  the modified system of Goldfarb shows that the feedback information is transmitted from the vendor platform to the 3D camera (please note that the camera is part of the shaving razor) via the Internet gateway connected to the Internet (Goldfarb’s Figure 12 shows double arrows and the discussion of “Internet gateway” in claim 2 above and Para. 110 recites “external device 505 and wireless communication unit 110 may exchange data back and forth in real time”).
Regarding claim 10,  the modified system of Goldfarb shows that the 3D camera is provided as a part of a mobile device (Goldfarb’s Figure 12, the shaving device 100 is a mobile device. Please note that as claim 1 is written, Examiner interprets to elect the “amount of hair remaining…”, therefore, the shaving razor or a mobile device is not required until claim 10), and wherein the output unit is a display screen of the mobile device (as the claim is written, it does not provide any guidance or structure of the display screen to help readers to understand the display screen is used for,  Goldfarb’s Figure 12 and Para. 97 “a small LCD…indicator 510” meets this limitation).
Regarding claim 11, the modified system of Goldfarb teaches a method for assisting a user with a shaving activity (see the discussion in claim 1 above), comprising: 
recording, by a 3D camera, an image of at least one of the user’s skin surface | or the user’s body contour (see the modification discussion in claim 1 above); 
processing, by a control unit communicatively connected to the 3D camera, image data of the image recorded by the 3D camera to determine at least one physical characteristic of the at least one of the user’s skin surface or the user’s body contour (see the discussion in claim 1 above); 
providing, with the aid of a feedback element, a feedback information based on the at least one physical characteristic, wherein the feedback information is regarding at least one of a shaving cartridge suited for the at least one physical characteristic, or a shaving razor suited for the at least one physical characteristic; and 
outputting, by an output unit, the feedback information (see the discussion in claim 1 above).
Regarding claim 12, as best understood, the modified system of Goldfarb teaches that the 3D camera is an Internet Protocol (IP) capable device, wherein the 3D camera directly interfaces with an Internet gateway connected to the Internet to transmit the image data of the image recorded by the 3D camera (see the discussion in claim 2 above).
Regarding claim 13, (there is an alternative rejection), the modified system of Goldfarb teaches that the 3D camera is at least one of communicatively or mechanically connected to a razor (see the discussion in claim 3 above).
Regarding claim 14, the modified system of Goldfarb teaches that the 3D camera is provided in the shaving razor (Goldfarb’s Figure 12).
Regarding claims 15 and 17, the modified system of Goldfarb teaches that the control unit is communicatively connected to a vendor platform serving as the feedback element, wherein the image data of the image recorded by the 3D camera is transmitted to the control unit via an Internet gateway connected to the Internet (see the discussion in claims 2, 7 above).
Regarding claim 16, the modified system of Goldfarb teaches that the feedback information is transmitted from the vendor platform to at least one of the razor  via the Internet gateway connected to the Internet (see the discussion in claim 6 above).
Regarding claim 18, the modified system of Goldfarb teaches that the feedback information is transmitted from the vendor platform to the 3D camera via the Internet gateway connected to the Internet (see the discussion in claim 8 above).
Regarding claim 20, the modified system of Goldfarb teaches that the 3D camera is provided as a part of a mobile device (the smart phone or laptop), and wherein the output unit is a display screen of the mobile device (see the discussion in claim 10 above).
Regarding claim 21, the modified system of Goldfarb teaches that the 3D camera is communicatively connected to the razor (Goldfarb’s Figure 12);
 the 3D camera performs a 3D scan of a selected body area (as the claim is written, it does not provide how the 3D scan of selected body is performed. Taking a 3D image is a 3D scan performance as disclosed in Paras. 51-52 of Krustra); and 
data of the 3D scan (data of the images) is used to at least one of guide a user of the razor in shaving (Goldfarb’s Para.122).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        2/1/2022